PER CURIAM.
The appellant challenges three special conditions of community control and probation which were not orally pronounced at sentencing. Based on State v. Hart, 668 So.2d 589 (Fla.1996), we affirm as to condition six which provides that appellant will not use intoxicants to excess nor visit places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed or used. We reverse conditions twelve and thirteen which were not orally pronounced and are not standard conditions of community control or probation. Shacraha v. State, 635 So.2d 1051 (Fla. 4th DCA 1994).
Affirmed in part and reversed in part with directions to eliminate conditions twelve and thirteen from the order of community control.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.